DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-22, received 3/3/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant's election with traverse of Group VIII in the reply filed on 5/16/2022 is acknowledged.  The traversal is not found persuasive, but is moot in light of linking claims 1 and 12 being found to be allowable.
At least claims 1 and 12 are allowable. The restriction requirement among Groups I-X, Species IIIA-IIIB, Species IVA-IVB, and Species VA-VD, as set forth in the Office action mailed on 3/16/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/16/2022 is fully withdrawn.  Claims 1-11, 13-15 and 20-22, directed to at least one non-elected Group/Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Max Colice (65,634) on 8/8/2022.

The application has been amended as follows: 
A)	Line 7 of Claim 1 is amended to change “the optical cavity” to “the optical resonator”, and therefore has been replaced with:
“the first resonant mode of the optical resonator to a second resonant mode of the optical resonator”;
B)	Line 5 of Claim 12 is amended to add additional language, and therefore has been replaced with:
“coupled resonant mode de-coupled from the first optical waveguide, wherein a resonant frequency of the first coupled resonant mode is different than a resonant frequency of the first de-coupled resonant mode;”; and
C)	Line 9 of Claim 12 is amended to add additional language, and therefore has been replaced with:
“and a second de-coupled resonant mode de-coupled from the second optical waveguide, wherein a resonant frequency of the second coupled resonant mode is different than a resonant frequency of the second de-coupled resonant mode; and”.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method of processing a photon wave packet including coupling the photon wave packet from an optical waveguide into a first resonant mode of an optical resonator comprising a nonlinear optical material, the first resonant mode being at a first resonance frequency;
nonlinearly coupling the photon wave packet, via at least one classical control field, from the first resonant mode of the optical resonator to a second resonant mode of the optical resonator that is de-coupled from the optical waveguide, the second resonant mode being at a second resonance frequency different than the first resonance frequency;
applying a 0 phase shift to the photon wave packet if the photon wave packet includes one photon or a π phase shift to the photon wave packet if the photon wave packet includes two photons;
nonlinearly coupling the photon wave packet, via the at least one classical control field, from the second resonant mode to the first resonant mode, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-11 depend from claim 1, and therefore are allowable for at least the same reasons as claim 1.

Claim 12 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a two-photon logic gate including a first nonlinear optical resonator evanescently coupled to the first optical waveguide and having a first coupled resonant mode coupled to the first optical waveguide and a first de-coupled resonant mode de-coupled from the first optical waveguide, wherein a resonant frequency of the first coupled resonant mode is different than a resonant frequency of the first de-coupled resonant mode;
a second nonlinear optical resonator evanescently coupled to the second optical waveguide and having a second coupled resonant mode coupled to the second optical waveguide and a second de-coupled resonant mode de-coupled from the second optical waveguide, wherein a resonant frequency of the second coupled resonant mode is different than a resonant frequency of the second de-coupled resonant mode; and

a beam splitter, having a first output coupled to the first optical waveguide and a second output coupled to the second optical waveguide, to couple a two-photon state into the first resonator via the first optical waveguide or into the second resonator via the second optical waveguide, as generally set forth in claim 12, the device including the totality of the particular limitations recited in claim 12.
Claims 13-22 depend from claim 12, and therefore are allowable for at least the same reasons as claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Silverstone et al., US 9,235,101 B2 discloses an apparatus including a first optical waveguide (figure 11, element 6);
a first nonlinear optical resonator evanescently coupled to the first optical waveguide and having a first coupled resonant mode coupled to the first optical waveguide and a first de-coupled resonant mode de-coupled from the first optical waveguide (figure 11, topmost elements 90);
a second optical waveguide (figure 11, element 8);
a second nonlinear optical resonator evanescently coupled to the second optical waveguide and having a second coupled resonant mode coupled to the second optical waveguide and a second de-coupled resonant mode de-coupled from the second optical waveguide (figure 11, lowermost elements 90); and
a beam splitter, having a first output coupled to the first optical waveguide and a second output coupled to the second optical waveguide, to couple a two-photon state into the first resonator via the first optical waveguide or into the second resonator via the second optical waveguide (figure 11, element 10). Silverstone does not disclose, or render obvious, the allowable limitation(s) set forth supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/8/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872